Case 2:20-cv-01702-JDE Document 16 Filed 09/08/20 Page 1 of 1 Page ID #:29




 1                                                                 JS-6
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10                              WESTERN DIVISION
11   ROBERTA ANDERSON,                ) Case No.: 2:20-cv-01702-JDE
                                      )
12                                    ) ORDER OF DISMISSAL
               Plaintiff,             )
13                                    )
         vs.                          )
14                                    )
     ANDREW SAUL,                     )
15                                    )
     Commissioner of Social Security, )
16                                    )
               Defendant.             )
17                                    )

18         Pursuant to the parties’ Stipulation (Dkt. 13), the above captioned matter is
19   dismissed with prejudice, each party to bear its own attorney’s fees and costs.
20
21   DATED: September 08, 2020
22                                          __________________________
                                            JOHN D. EARLY
23                                          United States Magistrate Judge
24
25
26

                                              -1-
